          Case 4:20-cv-00139-KGB Document 8 Filed 01/25/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MICHAEL WAYNE WITCHER                                                             PLAINTIFF

v.                               Case No. 4:20-cv-00139-KGB

JOHN STALEY, KEVIN SMITH, and KEVIN MCCOY                                      DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Michael Wayne Witcher’s complaint is dismissed without prejudice. The

relief requested is denied.

       It is so adjudged this 25th day of January, 2021.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
